Exhibit 10.64 FAR EAST ENERGY CORPORATION SECOND AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT General Information Name: Michael R. McElwrath Award Date: January 29, 2002 Options: 60,000 Exercise Price for the Options: $0.65 Expiration Date: January 29, 2012 FAR EAST ENERGY CORPORATION SECOND AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT THIS SECOND AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of this 14th day of January, 2009, by and between Far East Energy Corporation, a Nevada corporation (the "Corporation"), and Michael R. McElwrath ("Participant"). WHEREAS, the Corporation and the Participant previously entered into a Stock Option Agreement (the "Original Option Agreement") dated as of January 29, 2002 (the "Award Date") setting forth the grant of options to purchase 100,000 shares of common stock, par value $0.001 per share, of the Corporation (the "Common Stock") at an exercise price per share of $0.65; WHEREAS, the Corporation and the Participant subsequently entered into an Amended and Restated Nonqualified Stock Option Agreement (the "2004 Option Agreement") dated December 23, 2004, which amended, restated and superseded the Original Option Agreement; WHEREAS, the Participant has entered into an Amended and Restated Employment Agreement (as amended, restated and modified from time to time, the "Employment Agreement") dated December 23, 2004 with the Corporation; WHEREAS, the Corporation and the Participant acknowledge that of the 100,000 options granted under the
